Claimant was the owner of a truck, and reported to the employer’s place of business at three o’clock in the afternoon each day, and worked until about five-thirty at night, and used his own truck, for the purpose of delivering parcels about the city of Rochester. Among his duties was one to take the mail to the post office when the other parcels had been delivered. For these services he received eighteen dollars per week, of which twelve dollars represented the value of his personal services. He did this work for more than two years. While delivering a C. O. D. parcel in the afternoon, he fell on the cement steps of the post office, and injured his elbow permanently. The Board held that the claimant was an employee within the meaning of the Workmen’s Compensation Law, and make an award for twenty per cent loss of use of the arm, sixty-two and two-fifths weeks at eight dollars per week. The action of the Board was warranted by the evidence. Award unanimously affirmed, 'with costs to the State Industrial Board. Present ■— Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.